DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method; claim 13 is directed to a system; claim 25 is directed to a further method; and claim 30 is directed to a computer-readable storage hardware. Thus, independent claims 1, 13, 25, and 30 are directed to a statutory category of invention.  
However, claims 1, 13, 25, and 30 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claims 1, 13, and 30 is “receiving feedback… classifying the feedback based on a respective topic to which the feedback pertains… utilizing the respective topic to identify which of multiple test routines the classified feedback pertains… producing test management information in accordance with the received feedback.” The 

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer applications (claims 1, 13, 25, and 30) and generic computing elements (claims 13 and 30). Nothing in the claim element precludes the steps from practically being performed in the mind. In this case, an individual could obtain customer feedback, group into pertinent categories for testing purposes, and produce a summary of the themes to yield “test information.” If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements all relate to generic computing elements (claims 1, 13, 25, and 30: “customer service applications”; claim 13: “test management hardware”; claim 30: “computer-readable storage hardware,” “processor”). These computing elements are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components. Applicant’s specification explicitly states embodiments are not limited to customer service applications {para. [0026] of applicant’s published application}. Additionally, applicant explicitly states the use of generic hardware {para. [0119] of applicant’s published application}. There’s no indication that any of the computing elements are anything but generic hardware and/or software. 
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception elements. In this case, applicant has merely implemented the abstract idea on a computer application, i.e. via a computer. These additional claim elements represent nothing more than “Mere Instructions to Apply an Exception” on a computer. In order to transform a judicial exception into a patent-eligible application, the additional elements or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’ or an equivalent thereof” (MPEP 2106.05 (f)). In this specific case, implementing the abstract idea on a computer – as seen in claims 1, 13, 25, and 30, which recite: “customer service applications”; claim 13, which recites: “test management hardware”; claim 30, which recites: “computer-readable storage hardware,” “processor” – does not add significantly more. It is readily apparent that the claim elements represent nothing more than to implement the judicial exception on a computer.  
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 2, 3, 5-6, 11-12, 14-15, 17-18, 23-24, 27-28 are not directed to any additional abstract idea but is directed to insignificant extra-solution activity, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims, since they pertain to receiving or transmitting data over a network (claims 2, 3, 5, 11-12, 14-15, 17, 23-24, 27) and sorting information (claims 6, 12, 18, 24, 28). The courts have recognized these as well‐understood, routine, and conventional functions when they are claimed at a high level of generality or as insignificant extra-solution activity (see MPEP 2106.06 (d)).
Claim 4, 9-10, 16, 21-22, 26 are not directed to any additional abstract ideas but is directed to narrowing the abstract idea and therefore would still fall into the same grouping of Mental Processes – Concepts Performed in the Human Mind;
Claims 7-8, 19-20, 29 are not directed to any additional abstract ideas but is directed to describing the name, nature, structure, and/or content of the data. While this may be helpful, it does not serve to integrate the abstract idea into a practical application; 
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
In sum, claims 1-30 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 19-20, and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 19 recite the term "properly," a relative term which renders the claim indefinite.  The term "properly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claims 8, 20, and 29 recite the term "negative," a relative term which renders the claim indefinite.  The term "negative" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim 28 recites the limitation "the configuration setting.”  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-8, 13-15, 17, 19-20, 30  are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 20180267795) in view of Venkatraman et al. (US 20120192153).

Claim 1 
Regarding claim 1, Deshpande discloses: a method {method described in Abstract} comprising:
receiving feedback pertaining to use of multiple different customer service applications that provide services to the multiple customers {“feedback” in the form of user review data 103 “received” by smart review tool 104; para. [0015]; “multiple customers” indicated by GUI elements 118, 119, which provide counts of more than one customer; para. [0018]; “multiple different customer applications” indicated at para. [0014], which describes “multiple applications” via applications 102, where the application store 101 is indicated as an app marketplace like Google Play, e.g. a service that hosts “different applications”; note that since the broadest reasonable interpretation of “customer service application” includes any application that provides customer service, the limitation of “multiple different customer service applications” is met by Deshpande, given that any of applications 102 provide “customer service”};
classifying the feedback based on a respective topic to which the received feedback pertains {based on an analysis of the review data 103, the smart review tool 104 may determine that the page hang and battery drain of App X are known defects of the application; GUI elements 116, 117 depict the feedback “classified… based on respective topics to which the received feedback pertains,” e.g. page hangs after payment and app drains device battery; para. [0015], [0017]};
utilizing the respective topic to identify which of multiple test routines the classified feedback pertains {“respective topics,” e.g. page hang and battery drain performance issues, are “utilized” to create appropriate test cases, i.e. “test routines,” which are associated with the corresponding performance issue; para. [0022]}; and
producing test management information in accordance with the received feedback {as currently claimed, “test management information” relates to the “received feedback”; since “test management information” pertains to the management of the test, the GUI elements 118 and 119, which provide customer counts, meet this limitation, since they could be used in “managing” priority and are “in accordance with the received feedback”; para. [0018]}.
While examiner contends that the test routines described by Deshpande would require testing attributes, Deshpande doesn’t explicitly disclose: the multiple test routines operable to test attributes of the multiple different customer service applications.
However, Venkatraman demonstrates in a similar system for providing a testing framework that multiple testing routines are frequently used to test features or attributes {system accommodates simultaneous testing of various features of a given software application; test suite, i.e. a suite comprising “multiple testing routines,” described in para. [0014]; testing of various features, i.e. “attributes,” described in para. [0021]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by Deshpande, to include the feature of multiple test routines, as taught by Venkatraman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.

Claims 2 and 14
Regarding claims 2 and 14, the combination of Deshpande and Venkatraman discloses the features of claims 1 and 13, respectively. Deshpande further discloses: the feedback is received from the multiple customers, the feedback specifying defects associated with the multiple different customer service applications {“feedback from multiple customers” indicated by GUI elements 118, 119, which provide counts of more than one customer; para. [0018]; “feedback specifying defects associated with the multiple different customer service applications” demonstrated in display 111, which shows “feedback” highlighting a “defect,” e.g. Page Hangs; para. [0015]; as examiner explained above, while the example in para. [0015] focuses on one example, “multiple customer service applications” are indicated at para. [0014] of Deshpande, which describes “multiple applications” via applications 102, where the application store 101 is indicated as an app marketplace like Google Play, e.g. a service that hosts “different applications”}.

Claims 3 and 15
Regarding claim 3, the combination of Deshpande and Venkatraman discloses the features of claims 1 and 13, respectively. Deshpande further discloses: the feedback is received from failure logs associated with the multiple customers using the customer service applications {smart review tool 104 stores an indication of the identified defects in the review data 103; this data storage defines “failure logs associated with the multiple customers using the customer service applications”; para. [0015]}.

Claims 5 and 17
Regarding claims 5 and 17, the combination of Deshpande and Venkatraman discloses the features of claims 1 and 13, respectively. Deshpande further discloses: receiving first feedback, the first feedback pertinent to a first test routine applicable to testing a first customer service application of the multiple different customer service applications {Deshpande indicates “first feedback,” e.g. battery drain, associated with App X, i.e. a “first customer service application” received; para. [0018]; “first feedback” e.g. page hang and battery drain performance issues, are “utilized” by developer to create “pertinent” test cases, i.e. “test routines,” which are associated with the corresponding performance issue; para. [0022]}; and receiving second feedback, the second feedback pertinent to a second test routine applicable to testing a second customer service application of the multiple different customer service applications {Deshpande indicates multiple test cases are created, these test cases associated with the underlying performance issue; thus, Deshpande indicates a “second test routine” that’s “pertinent to a second customer service application”; para. [0022]}.

Claims 7 and 19
Regarding claims 7 and 19, the combination of Deshpande and Venkatraman discloses the features of claims 1 and 13, respectively. Deshpande further discloses: the feedback indicates functions of the multiple customer service applications that do not operate properly {“feedback” provided that indicates “functions” that do not operate “properly,” e.g. page hang and battery drain described by user; para. [0016]}.
Claims 8 and 20
Regarding claims 8 and 20, the combination of Deshpande and Venkatraman discloses the features of claims 1 and 13, respectively. Deshpande further discloses: the feedback includes negative reviews from users using the multiple different customer service applications {“feedback” provided that indicates “negative reviews” that indicate application not operating correctly, e.g. page hang and battery drain described by user; para. [0016]}.

Claims 13 and 30 
Regarding claims 13 and 30, Deshpande discloses: system and computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor {system and computer program product described in Abstract; processor and a memory storing instructions, which when executed by the processor, performs an operation; para. [0004]} to:
receive feedback pertaining to use of multiple different customer service applications that provide services to the multiple customers {“feedback” in the form of user review data 103 “received” by smart review tool 104; para. [0015]; “multiple customers” indicated by GUI elements 118, 119, which provide counts of more than one customer; para. [0018]; “multiple different customer applications” indicated at para. [0014], which describes “multiple applications” via applications 102, where the application store 101 is indicated as an app marketplace like Google Play, e.g. a service that hosts “different applications”; note that since the broadest reasonable interpretation of “customer service application” includes any application that provides customer service, the limitation of “multiple different customer service applications” is met by Deshpande, given that any of applications 102 provide “customer service”};
classify the feedback based on a respective topic to which the received feedback pertains {based on an analysis of the review data 103, the smart review tool 104 may determine that the page hang and battery drain of App X are known defects of the application; GUI elements 116, 117 depict the feedback “classified… based on respective topics to which the received feedback pertains,” e.g. page hangs after payment and app drains device battery; para. [0017]};
utilize the respective topic to identify which of multiple test routines the classified feedback pertains {“respective topics,” e.g. page hang and battery drain performance issues, are “utilized” to create appropriate test cases, i.e. “test routines,” which are associated with the corresponding performance issue; para. [0022]}; and
produce test management information in accordance with the received feedback {as currently claimed, “test management information” relates to the “received feedback”; since “test management information” pertains to the management of the test, the GUI elements 118 and 119, which provide customer counts, meet this limitation, since they could be used in “managing” priority; para. [0018]}.
While examiner contends that the test routines described by Deshpande would require testing attributes, Deshpande doesn’t explicitly disclose: the multiple test routines operable to test attributes of the multiple different customer service applications. Further, Deshpande doesn’t explicitly disclose: test management hardware. 
However, Venkatraman demonstrates in a similar system for providing a testing framework that multiple testing routines are frequently used to test features or attributes {system accommodates simultaneous testing of various features of a given software application; test suite, i.e. a suite comprising “multiple testing routines,” described in para. [0014]; testing of various features, i.e. “attributes,” described in para. [0021]}. Venkatraman further demonstrates test management hardware {testing system 111 pertains to hardware and used to automate testing, i.e. it substitutes for a developer inputting test cases; para. [0020]}. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by Deshpande, to include the feature of multiple test routines, as taught by Venkatraman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.
Examiner notes that while Deshpande discloses utilize the respective topic to identify which of multiple test routines the classified feedback pertains {para. [0022]}, it’s not explicitly recited as being implemented on test management hardware, as recited in claim 13, or computer processor hardware, as recited in claim 30. However, examiner concludes that in this instance, applicant has broadly claimed an automated means to replace a manual function to accomplish the same result, which does not distinguish over the prior at. MPEP 2114 states: implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the to automate the step of utilize the respective topic to identify which of multiple test routines the classified feedback pertains, as taught by the combination of Deshpande and Venkatraman, to perform on test management hardware or computer processor hardware, this implementation being a known function on a computer that’s obvious to one of ordinary skill in the art, since the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deshpande and Venkatraman, further in view of Nuta et al. (US 20160316059).

Claims 4
Regarding claim 4, the combination of Deshpande and Venkatraman and discloses the features of claim 1, but doesn’t explicitly disclose: converting the received customer feedback into word vector feedback; and via the word vector feedback, classifying the feedback based on the respective topic.
However, Nuta teaches a similar system for predicting based on text input that includes: converting the received customer feedback into word vector feedback; and via the word vector feedback, classifying the feedback based on a respective topic {“customer feedback” in form of words “converted” into “word vector,” which is then used as part of classifier to “classify” on a “topic,” e.g. customer objections; para. [0100]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande and Venkatraman, to include the feature of word vectors, as taught by Nuta. One of ordinary skill in the art would have recognized that word vectors are frequently used in the context of text classification and found the results of the combination predictable, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.


Claim 16
Regarding claim 16, the combination of Deshpande and Venkatraman and discloses the features of claim 13, but doesn’t explicitly disclose: convert the received customer feedback into word vector feedback; and via the word vector feedback, map the feedback to a respective topic to which the feedback pertains.
However, Nuta teaches a similar system for predicting based on text input that includes: convert the received customer feedback into word vector feedback; and via the word vector feedback, map the feedback to a respective topic to which the feedback pertains {“customer feedback” in form of words “converted” into “word vector,” which is then used as part of classifier to “map” to a “topic,” e.g. customer objections; para. [0100]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande and Venkatraman, to include the feature of word vectors, as taught by Nuta. One of ordinary skill in the art would have recognized that word vectors are frequently used in the context of text classification and found the results of the combination predictable, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deshpande and Venkatraman, further in view of Cmielowski et al. (US 20180121331) and Tiwari et al. (US 20200159837). 

Claims 6 and 18
Regarding claims 6 and 18, the combination of Deshpande and Venkatraman discloses the features of claims 5 and 17, respectively. Deshpande further discloses: ranking an order of the feedback depending on how many of the multiple customers indicate a problem {criticality levels are determined based on the number of users who have mentioned the corresponding performance issue in a review, i.e. system computes a “ranking” based on “how many of the multiple customers indicate a problem associated with the application”; para. [0018]}.
The combination of Deshpande and Venkatraman doesn’t explicitly disclose: ranking an order of modifying the first test routine and the second test routine depending on how many of the multiple customers indicate a problem associated with the first customer service application and how many of the multiple customers indicate a problem associated with the second customer service application.
However, Cmielowski teaches a similar system for automated test creation that includes: ranking an order of modifying the first test routine and the second test routine depending on how many of the multiple customers indicate a problem {test generator 100 may “rank” the exploratory tests 150 based on previous customer-reported issues; para. [0034]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande and Venkatraman, to include the feature of ranking test routines, as taught by Cmielowski, in order to helps ensure that problematic code with more previously reported issues are tested, while limiting the number of tests to what the testing team can handle given the capacity {para. [0034] of Cmielowski}.
The combination of Deshpande, Venkatraman, and Cmielowski does not explicitly disclose: the ranking occurring across the first customer service application and the second customer service application. 
However, Tiwari teaches a similar system for classification-based technical support that includes: the ranking occurring across the first customer service application and the second customer service application {Tiwari describes ranking the one or more solution descriptions based on a number of associated problem occurrences; note that each problem report in first column of table 410 may reference a product table containing a list of products and/or versions associated with that problem report, i.e. entries into first column of table 410 represent unique, different applications, the first two rows defining a “first application” and “second application,” respectively; para. [0041], [0042]; Fig. 4; as examiner explained above, since the broadest reasonable interpretation of “customer service application” includes any application that provides customer service, the limitation of “customer service applications” is met by Tiwari, given that any of the applications in table 410 provide “customer service”}.   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande, Venkatraman, and Cmielowski, to include the feature of first and second customer service applications, as taught by Tiwari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deshpande and Venkatraman, further in view of Lawrence (WO 9838823 A2).

Claims 9 and 21
Regarding claims 9 and 21, the combination of Deshpande and Venkatraman discloses the features of claims 1 and 13, respectively. Deshpande further discloses: receiving the feedback from the multiple customers, the feedback pertaining to use of the multiple different customer service applications, which provide services to the multiple customers over respective network connections {“feedback” in the form of user review data 103 “received” by smart review tool 104; para. [0015]; “multiple customers” indicated by GUI elements 118, 119, which provide counts of more than one customer; para. [0018]; “feedback pertaining to multiple different customer applications” indicated at para. [0014], which describes “multiple applications” via applications 102, where the application store 101 is indicated as an app marketplace like Google Play, e.g. a service that hosts “different applications”; the “services to the multiple customers over respective network connections” indicated via internet connection; para. [0032]; note that since the broadest reasonable interpretation of “customer service application” includes any application that provides customer service, the limitation of “multiple different customer service applications” is met by Deshpande, given that any of applications 102 provide “customer service”}; and utilizing the respective topic to identify which of multiple test routines the classified feedback pertains {“respective topics,” e.g. page hang and battery drain performance issues, are “utilized” by developer to create appropriate test cases, i.e. “test routines,” which are associated with the corresponding performance issue; para. [0022]}.
The combination of Deshpande and Venkatraman doesn’t explicitly disclose: mapping the respective topic to a corresponding test routine operable to test a function of a customer service application as specified by the respective topic.
However, Lawrence teaches a similar system for diagnosing and resolving issues related to wireless telecommunication equipment that includes: mapping the respective topic to a corresponding test routine operable to test a function of a customer service application as specified by the respective topic {customer feedback is indicated as being categorized in step 309 into a “respective topic,” e.g. line quality; page 16, paragraph 3; Fig. 4; this “respective topic” is then “mapped” to a set of diagnosis statements 65, i.e. “test routines,” at step 317, by virtue of the customer service representative using the customer information to derive the diagnosis statements 65; page 17, paragraph 3; Fig. 4; note that since diagnosis doesn’t necessarily resolve issue, it defines a “test routine”; page 18, paragraph 2 shows that diagnosis may not solve underlying issue}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande and Venkatraman, to include the feature of mapping the respective topic to a corresponding test routine, as taught by Lawrence, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deshpande, Venkatraman, and Lawrence, further in view of Neilan (US 20090299800).

Claims 10 and 22
	Regarding claims 10 and 22, the combination of Deshpande, Venkatraman, and Lawrence discloses the features of claims 9 and 21, respectively, but doesn’t explicitly disclose: scheduling implementation of the corresponding test routine based on an amount of the feedback pertaining to the respective topic to which the corresponding test routine pertains.
	However, Neilan teaches a similar system for deploying upgrades for terminals that discloses the concept of scheduling implementation of a corresponding software routine based on an amount of feedback data {system processor ranks usage data collected from at least one peripheral device and generate a maintenance schedule based upon said ranking and identification data associated with each piece of usage data; para. [0047]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande, Venkatraman, and Lawrence, to include the feature of implementation scheduling, as taught by Neilan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deshpande and Venkatraman, further in view of Young et al. (US 20160132504).

Claims 11 and 23
Regarding claims 11 and 23, the combination of Deshpande and Venkatraman discloses the features of claims 1 and 15, respectively, but doesn’t explicitly disclose: receiving at least a portion of the feedback from messages communicated between the users in the social network, the messages pertaining to use of the multiple different customer service applications.
However, Young teaches a similar system for distributing feedback among customers that includes: receiving at least a portion of the feedback from messages communicated between the users in the social network, the messages pertaining to use of the multiple different customer service applications {Young describes app stores, i.e. a “social network,” allow app users to create and publicly share their reviews of apps; further, Young describes obtaining or “receiving” reviews, i.e. “messages” or “communication between users,” from an app stores, where it’s understood that these reviews are “shared” and “pertain to the use” of one application, out of many; para. [0002], [0013], [0014], [0015]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande and Venkatraman, to include the feature of reviews received from a social network, as taught by Young, so that the reviews may be more meaningfully analyzed {para. [0001] of Young}. 

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deshpande and Venkatraman, further in view of Tiwari.

Claims 12 and 24
Regarding claims 12 and 24, the combination of Deshpande and Venkatraman discloses the features of claims 1 and 13, respectively, including: receiving input from the multiple customers, the input including text-based reviews of the multiple different customer service applications {“input from multiple customers” includes “text-based reviews” of applications; para. [0016]}.
The combination of Deshpande and Venkatraman doesn’t explicitly disclose: filtering the text-based reviews to produce the feedback.
However, Tiwari teaches a similar system for classification-based technical support that includes: filtering the text-based reviews to produce the feedback {Tiwari describes “filtering” process to remove one or more tokens such as stop words, common parts of speech, and/or other information that is not deemed to be associated with symptoms; para. [0034]}.   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande, Venkatraman, and Cmielowski, to include the feature of filtering, as taught by Tiwari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.

Claims 25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande in view of Lawrence.

Claim 25
Regarding claim 25, Deshpande discloses: a method {method described in Abstract} comprising:
receiving feedback pertaining to use of a customer service application, the customer service application providing customer service to multiple customers {“feedback” in the form of user review data 103 “received” by smart review tool 104; para. [0015]; “multiple customers” indicated by GUI elements 118, 119, which provide counts of more than one customer; para. [0018]; “multiple different customer applications” indicated at para. [0014], which describes “multiple applications” via applications 102, where the application store 101 is indicated as an app marketplace like Google Play, e.g. a service that hosts “different applications”; note that since the broadest reasonable interpretation of “customer service application” includes any application that provides customer service, the limitation of “multiple different customer service applications” is met by Deshpande, given that any of applications 102 provide “customer service”};
identifying a respective topic to which the received feedback pertains {GUI elements 116, 117 depict the feedback “identifying a respective topic to which the received feedback pertains”; para. [0017]};
producing test management information in accordance with the received feedback {as currently claimed, “test management information” relates to the “received feedback”; since “test management information” pertains to the management of the test, the GUI elements 118 and 119, which provide customer counts, meet this limitation, since they could be used in “managing” priority; para. [0018]}.
Deshpande doesn’t explicitly disclose: mapping the respective topic to a test matter to which the feedback pertains, the test matter pertinent to testing attributes of the customer service application as specified by the feedback.
However, Lawrence teaches a similar system for diagnosing and resolving issues related to wireless telecommunication equipment that includes: mapping the respective topic to a test matter to which the feedback pertains, the test matter pertinent to testing attributes of the customer service application as specified by the feedback {customer feedback is indicated as being categorized in step 309 into a “respective topic,” e.g. line quality; page 16, paragraph 3; Fig. 4; this “respective topic” is then “mapped” to a set of diagnosis statements 65, i.e. “test routines pertinent to testing attributes” at step 317, by virtue of the customer service representative using the customer information to derive the diagnosis statements 65, each statement defining an “attribute”; page 17, paragraph 3; Fig. 4; note that since diagnosis doesn’t necessarily resolve issue, it defines a “test routine”; page 18, paragraph 2 shows that diagnosis may not solve underlying issue}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by Deshpande, to include the feature of mapping the respective topic to a corresponding test routine, as taught by Lawrence, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.


Claim 27
Regarding claim 27, the combination of Deshpande and Lawrence discloses the features of claim 25. Deshpande further discloses: receiving first feedback, the first feedback pertinent to a first test routine applicable to testing a first customer service application of the multiple different customer service applications {Deshpande indicates “first feedback,” e.g. battery drain, associated with App X, i.e. a “first customer service application” received; para. [0018]; “first feedback” e.g. page hang and battery drain performance issues, are “utilized” by developer to create “pertinent” test cases, i.e. “test routines,” which are associated with the corresponding performance issue; para. [0022]}; and receiving second feedback, the second feedback pertinent to a second customer service application of the multiple different customer service applications {Deshpande indicates “second feedback,” e.g. application crashes when a document is opened, associated with App Y, i.e. a “second customer service application” received; para. [0024]}.
While Deshpande indicates the first feedback pertinent to a first test routine {“first feedback,” e.g. page hang and battery drain performance issues, are “utilized” by developer to create “pertinent” test cases, i.e. “test routines,” which are associated with the corresponding performance issue; para. [0022]}, it does not explicitly disclose: the second feedback pertinent to a second test routine.
However, given that Deshpande teaches that the feedback is pertinent to a test routine and that one of ordinary skill in the art, in view of Deshpande, would recognize the advantages of designing pertinent test routines in accordance with user feedback, examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teaching of feedback pertinent to test routines {para. [0022] of Deshpande} to Deshpande’s second customer service application {i.e. App Y; para. [0024] of Deshpande}, thereby yielding second feedback pertinent to a second test routine. One of ordinary skill in the art would have found the results of the combination predictable, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.

Claims 29
Regarding claim 29, the combination of Deshpande and Lawrence discloses the features of claim 25. Deshpande further discloses: the feedback includes negative reviews from users using the multiple different customer service applications {“feedback” provided that indicates “negative reviews” that indicate application not operating; e.g. page hang and battery drain described by user; para. [0016]}.

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deshpande and Lawrence, further in view of Nuta.

Claim 26
Regarding claim 26, the combination of Deshpande and Lawrence and discloses the features of claim 25, but doesn’t explicitly disclose: converting the received customer feedback into word vector feedback; and via the word vector feedback, mapping the feedback to the respective topic to which the feedback pertains.
However, Nuta teaches a similar system for predicting based on text input that includes: converting the received customer feedback into word vector feedback; and via the word vector feedback, mapping the feedback to the respective topic to which the feedback pertains {“customer feedback” in form of words “converted” into “word vector,” which is then used as part of classifier to “map” to a “topic,” e.g. customer objections; para. [0100]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande and Lawrence, to include the feature of word vectors, as taught by Nuta. One of ordinary skill in the art would have recognized that word vectors are frequently used in the context of text classification and found the results of the combination predictable, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deshpande and Lawrence, further in view of further in view of Cmielowski and Tiwari.

Claim 28
Regarding claim 28, the combination of Deshpande and Lawrence discloses the features of claim 25. Deshpande further discloses: ranking an order of the feedback depending on how many of the multiple customers indicate a problem {criticality levels are determined based on the number of users who have mentioned the corresponding performance issue in a review, i.e. system computes a “ranking” based on “how many of the multiple customers indicate a problem associated with the application”; para. [0018]}.
The combination of Deshpande and Lawrence doesn’t explicitly disclose: ranking an order of modifying the first test routine and the second test routine depending on how many of the multiple customers indicate a problem associated with the first configuration setting and how many of the multiple customers indicate a problem associated with the second customer service application.
However, Cmielowski teaches a similar system for automated test creation that includes: ranking an order of modifying the test routines depending on how many of the multiple customers indicate a problem {test generator 100 may “rank” the exploratory tests 150 based on previous customer-reported issues; para. [0034]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande and Lawrence, to include the feature of ranking test routines, as taught by Cmielowski, in order to helps ensure that problematic code with more previously reported issues are tested, while limiting the number of tests to what the testing team can handle given the capacity {para. [0034] of Cmielowski}.
The combination of Deshpande, Lawrence, and Cmielowski does not explicitly disclose: the ranking occurring across the first customer service application and the second customer service application. 
However, Tiwari teaches a similar system for classification-based technical support that includes: the ranking occurring across the first customer service application and the second customer service application {Tiwari describes ranking the one or more solution descriptions based on a number of associated problem occurrences; note that each problem report in first column of table 410 may reference a product table containing a list of products and/or versions associated with that problem report, i.e. entries into first column of table 410 represent unique, different applications, the first two rows defining a “first application” and “second application,” respectively; para. [0041], [0042]; Fig. 4; as examiner explained above, since the broadest reasonable interpretation of “customer service application” includes any application that provides customer service, the limitation of “customer service applications” is met by Tiwari, given that any of the applications in table 410 provide “customer service”}.   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande, Lawrence, and Cmielowski, to include the feature of first and second customer service applications, as taught by Tiwari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
"AR-miner: Mining informative reviews for developers from mobile app marketplace," by Chen et al. (NPL attached), which describes mining reviews;
"Exploring the integration of user feedback in automated testing of Android applications," by Grano et al. (NPL attached), which describes integrating testing with user feedback.
"Recommending and Localizing Change Requests for Mobile Apps Based on User Reviews," by Palomba et al. (NPL attached), which describes modifying code based on customer reviews;
US 20080126880, which describes automatic generation of test cases from error data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091.  The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        3/22/21

/CARRIE S GILKEY/Primary Examiner, Art Unit 3689